Mr. President, the Tunisian delegation sincerely rejoices at your election to head this session of the United Nations General Assembly. The tribute thus paid, through you, to your country is richly deserved. Your role as representative of Sri Lanka to the United Nations for many years and your competence and your courtesy, which have been unanimously recognized, in particular in your work as President of the important Third United Nations Conference on the Law of the Sea, make you singularly qualified to guide the work of this session of the General Assembly, from which we the third world and non-aligned countries expect much. The responsibilities which Sri Lanka assumed as host of the Fifth Conference of Heads of State or Government of Non-Aligned Countries and the part your country played in the development of its work also means that this honor is conferred on all the non-aligned countries, whose efforts and positions in regard to the numerous problems with which the international community is faced your Government and your Mission will strive to co-ordinate.
34.	We wish at the same time warmly to congratulate Mr. Gaston Thorn, Prime Minister of Luxembourg, for the exemplary manner in which he guided the work of the thirtieth session of the General Assembly. The wisdom and skill he displayed have but confirmed the lofty qualities of a statesman which we have always known him to possess.
35.	We are happy once again to pay a tribute to the Secretary-General, Mr. Kurt Waldheim, for his devoted and sincere efforts in the service of the ideals of our Organization, and we appreciate the effectiveness of his action, which is admired by all peoples represented in this Assembly.
36.	A few days ago the General Assembly unanimously accepted the application for admission of a new State, which was already a member of our Organization of African Unity [OAU]. On this occasion I am pleased to address our warmest congratulations to the delegation of Seychelles. The admission of Seychelles is certainly an important event which strengthens the universal character of our Organization.
37.	We would have sincerely wished to have seen the application of this principle of universality, a fundamental principle of our Organization, encompass the Socialist Republic of Viet Nam and the People's Republic of Angola-two countries which for various reasons are close to Tunisia. We express the hope that these two friendly countries will very soon take their legitimate place in the United Nations and join us in seeking a solution to the multiple world problems which our Organization must face.
38.	Indeed, the problems which are of concern to all the peoples of the world have not in the past year found a definitive solution, nor has there been any decisive development. Whether it is in connexion with southern Africa or the Middle East, or whether it is a question of disarmament or the establishment of a new international economic order, we note that our progress, if one can truly call it progress, towards decisive solutions is very slow.
39.	The tremendous hopes that were aroused immediately after that critical year of 1973 that we should see all the countries of the world working together towards a common future within the framework of a recognized and accepted interdependence between large and small States, between the Western countries and those of the East, and, above all, between the industrialized and the developing countries- these hopes have been somewhat dampened. During 1973 we saw first of all the October war in the Middle East, followed by the energy crisis, and shortly thereafter-the overthrow of the Portuguese colonial empire occurred as a result of the strength of African determination.
40.	Those are three fundamental events whose impact goes far beyond their geographical scope. After that, and after the emergence of a reunited and independent Viet Nam, it was possible to say that we were witnessing the birth of a new world. The strongest myths had been shattered; the hopes of the weakest had been raised.
41.	A new truth was revealed: the interdependence of all countries .f the globe had become a fact. The great problem was how to organize it. On the political level, this implied immediately satisfying the aspirations of oppressed peoples, in particular by the eradication of the colonial and apartheid regime in southern Africa and, in the Middle East, by the total restitution of the Arab territories occupied by force as well as the restoration of the legitimate rights of the Palestinian people to their country and their independence.
42.	At the economic level, this also implied replacing the old international order, broadly marked by the aftermath of the colonial era, by a new economic order based on equality and interdependence.
43.	Now, three years later, what progress have we achieved in this direction? Very little, as we are compelled to recognize. We even wonder whether what was evident yesterday is not being challenged today. Does the developed world still recognize the need for interdependence in equality, or does it hope, thanks to the contradictions and conflicts of the third world, to cause the old order to prevail? It would in any case be a great temptation to take advantage of the internal problems of the third world -which at times can be exacerbated-to crush the aspirations of the peoples struggling for the recognition of political rights, which alone can confer economic rights which in turn alone can guarantee a new international order.
44.	In that connexion, perhaps the clearest progress has been seen in southern Africa, where an international consensus is developing more and more in the direction of putting an en<i to the problems of colonial oppression in Rhodesia and Namibia.
45.	There is real hope today that we shall soon see the accession to independence of those two African countries, whose struggle for freedom has been a long one and has entailed much suffering and the loss of hundreds of human lives. These sacrifices could perhaps have been avoided, or at least reduced, if the resolutions adopted year after year by the United Nations in regard to those two Territories had been supported, followed and put into effect by all States, and particularly by those with the greatest responsibilities in the sphere of international peace and security.
But the die has not yet been cast-far from it-and all the vigilance of the African States will be required to ensure that there is no truncated independence and that power is transferred to the true representatives of the peoples concerned, in the form of the liberation movements recognized by OAU. We are confident that the international community, and particularly the United Nations, will be able to strengthen that vigilance.
46.	We hope for, we await, this great victory, which in the first place will be a victory of the peoples of Namibia and Zimbabwe, but will also be a victory of Africa and African solidarity and, finally, of the United Nations, whose judgment of the situation in that region of the world has turned out to be the most correct.
47.	It is to be hoped that there will be a unanimous view at this session that those two African nations should attain independence as soon as possible and with the loss of the very minimum number of human lives, and that an end should be put to colonial violence. To that end, we must take up the thorny problem of South Africa itself, where apartheid continues unabated and where the African majority is removed from all real power. The resistance in the region is becoming ever more militant and the explosion that we had foreseen for several years and had wished to prevent has come. A new generation has appeared which cannot and will not ever accept the humiliations of apartheid. The minority Government can do nothing else but make the concessions that are necessary now and thereby preserve some chance of coexistence and peaceful collaboration. Otherwise, if it continues to carry out obstinately in the present policy of segregation in "bantustans", it will run the risk of a terrible confrontation whose outcome can only be disastrous for it. In that connexion we have followed with lively interest the efforts made by Mr. Kissinger in the search for a peaceful solution to this serious problem. We hope that the intervention of the United States, with all its weight, in a matter in which international peace and the most sacred principles of mankind are at stake will be effective and that the efforts undertaken in September last will be continued until justice and right prevail.
48.	The obstinacy of a government imbued with the illusion of racial superiority is to be seen also in the Middle East, where the Government of Israel rejects all compromises that might bring peace and where the hopes that were aroused last year by the Sinai agreements have not been- fulfilled by any other positive measures. On the contrary, the hostility of the Government of Israel continues to pursue the Palestinians, not only inside occupied Palestine but even in Lebanon, where its disguised intervention and its intrigues are contributing to the worsening of an already complex situation, a situation that is all the more dangerous because it involves grave risks and a direct threat to international peace and security.
49.	The Middle East is also more than ever a dangerous volcanic region, and that will remain true so long as Israel continues to occupy the Arab territories by force, to subject their peoples to the most backward and arbitrary type of colonialism and to challenge international morality by denying the Palestinian people the exercise of its legitimate right, recognized by the United Nations, to its homeland and independence. The events in Lebanon prove, if such proof were still necessary, that so long as Palestine has not regained its independence, there can be no stable peace in the Middle East. It is my duty to urge the Arab countries in the region to overcome their divisions and to reach an agreement that will safeguard the sovereignty and independence of a unified Lebanon, without sacrificing the interests of the Palestinian cause, as represented by the Palestine Liberation Organization. That will be the role of the Arab summit conference to be held soon in Cairo.
50.	The situation is all the more urgent because Israel continues to be supplied with the most sophisticated and deadly modern weapons, and it is well known today that it is possible that Israel is in a position to use nuclear weapons, directly or indirectly. And yet, as President Bourguiba said here in May 1968, the Middle East "has not been unworthy of mankind, ... that Middle East where once resounded the threefold message of the one God, calling men to peace and brotherhood". 
51.	With regard to nuclear weapons, Tunisia is particularly concerned about the proliferation of such Weapons. The dangers are clear. It is high time to halt the chain reaction set off by the accession of an ever-increasing number of Powers to such weapons.
52.	In the meantime, we are witnessing a real armaments race among developing countries, a race in armaments which, although they are conventional, are still highly sophisticated and extremely expensive -indeed, so expensive that those countries' efforts towards development could be compromised. In any case, this is an inadmissible waste of money in a world where so many countries need these wasted resources. It is also a trend which is obliging an ever-growing number of countries to arm themselves, at the expense of their most fundamental development needs.
53.	In those conditions, can we aspire to a new inter-national order without agreeing that such a waste of resources must be avoided?
54.	A year has passed since our Assembly held its seventh special session devoted to development and international economic co-operation. The resolution unanimously adopted at that session [resolution 3362(S-VII)J aroused much hope because, after years of confrontation, developed and developing countries were able to agree on a series of far-reaching measures supported by specific undertakings, particularly on the part of the developed countries.
55.	This year was to have marked the beginnings of the concrete carrying out of those undertakings, enabling us to approach the final aim: the establishment of a new international economic order, the principles of which were laid down during the sixth special session of the Assembly and in the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)].
56.	We are, however, compelled to note that the progress made so far has been insufficient. Thus, the results achieved by the fourth session of the United Nations Conference on
Trade and Development [UNCTAD] which had been given the task, among others, of negotiating the methods to put into effect several decisions of the Assembly's seventh special session-were well below what had been hoped for. The Paris Conference on International Economic Co-operation -at which it had been hoped that some urgent problems could be solved before the end of this year-has become bogged down in so-called "analytical" discussions and has not achieved the specific results expected of it.
57.	In its resolution 2042 (LXI), the Economic and Social Council at its last session unanimously expressed its "deep concern" at the delay in the implementation of the measures provided for in the resolutions and decisions of the General Assembly's sixth and seventh special sessions. The Council also expressed "deep concern that, during the first half of the Second United Nations Development Decade, there have been serious shortfalls ... in achieving the goals, objectives and policy measures specified in the International Development Strategy".
58.	This confirmation of the concern of the developing countries, coming from so important a body as the Economic and Social Council, should lead the international community as a whole to redouble its efforts to accelerate the process that will lead to the establishment of a new international economic order.
59.	We have no right to yield to despair nor to resume the course of sterile confrontation which we unanimously decided to abandon last year, during the seventh special session. It should be possible for the era of dialog we have embarked upon to continue if we are all prompted by a genuine political will to arrive at solutions which take into account the interests of all countries as well as the needs of the developing countries as a whole without any exception.
60.	The General Assembly should be able to contribute effectively in the search for solutions by providing guide-lines likely to facilitate future negotiations not only those to be held under the auspices of UNCTAD but also other international gatherings.
61.	In the same context and within the framework of the economic items on this session's agenda we consider that the General Assembly should attach particular importance to the item entitled "Revision of the International Development Strategy for the Second United,Nations Development Decade" [item 65]. While not excluding the possibility of contributing to the future revision of the document adopted in 1970 [resolution 2626 (XXV)] so as to adapt it more nearly to present conditions, we believe that nothing should prevent the international community from starting as soon as possible its efforts at consideration and negotiation on the adoption of a strategy for the next decade within the framework of resolutions on the establishment of a new international economic order.
62.	The States Members which will be dealing with items on economic and technical co-operation among developing countries will realize that since the last session those countries have made new breakthroughs in the consolidation of their co-operation, since they are aware that their negotiating power to establish a new international economic order depends largely on their capacity to coordinate their means and efforts within the framework of sound and mutually advantageous co-operation.
63.	The Fifth Conference of Heads of State, or Government of Non-Aligned Countries held in Colombo and, recently, the Mexico Conference on Economic Cooperation among Developing Countries have enabled those countries to draft specific programs which they hope to be able to implement by applying the concept of collective self-sufficiency, while relying, too, on the understanding and, in several cases, on the aid of the developed countries. Indeed, the concept of collective self-sufficiency does not preclude that other concept which is a reality today -namely, the interdependence of the interests of all countries within the context of the sovereignty of each. In this respect the developing countries which met in Mexico considered holding a summit meeting of the Group of 77. The Government of Tunisia will not fail to pay all the attention it deserves to the initiative of Prime Minister Zulfikar Ali Bhutto in regard to this interesting suggestion [see A/31/208, annex], whose implementation would enhance the value of contacts between our countries and strengthen their effectiveness.
64.	Another particularly important question should be considered at this session, and that is the restructuring of the economic and social sectors of the United Nations so as better to adapt them to the needs of the new international economic order. The importance of this question, which has been thoroughly discussed in a special committee, should lead us to avoid haste so that our decisions will serve genuinely to improve the effectiveness of the system and in particular that of the main organs of the Organization such as the Economic and Social Council. That body this year enhanced its prestige by agreeing to meet at a high level outside the usual venues, specifically on African soil, in response to the generous invitation of the Government of the Ivory Coast. In order to restructure the system we must, in our opinion, act prudently so as not irreversibly to destroy certain elements the effectiveness of which has been proved.
65.	The economic and social sectors of the United Nations are not the only ones which require restructuring.
66.	Reconsideration of the role of our Organization and its means of action is also required in other important fields. A study of this kind has been undertaken for disarmament in particular [A/31/36]. We know that a large number of countries, Tunisia among them, would even wish to strengthen the role of the Organization by a series of measures which would not exclude a review of the Charter itself.
67.	These are necessary efforts which must be pursued, but we realize that this is a long-term task, and the problems which the international community faces are for the most part so urgent that the Organization must shoulder its responsibilities without waiting too long. Whether we are dealing with the racial war threatening southern Africa or the worsening of the situation in the Middle East, we must in the weeks and months to come act with vigilance so that the resolutions of the General Assembly will be implemented and so that global bargaining will not jeopardize the truly lasting solutions we hope for.
68.	This is not a question for Africans and Arabs alone. Still less is it a matter for the great Powers alone. These are matters of peace and security, and in a shrinking world in which problems are more and more interdependent we cannot proceed to international peace unless there is a consensus of all nations, and we cannot move towards joint security unless we do so jointly.
